04/15/2020
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                           Assigned on Briefs May 1, 2019

DAVID L. SNODDY v. DWAYNE D. MADDOX III AS ADMINISTRATOR
   AD LITEM OF THE ESTATE OF DONALD EVANS GILBRETH

                  Appeal from the Circuit Court for Benton County
                   No. 17-CV-33       C. Creed McGinley, Judge
                     ___________________________________

                           No. W2018-01412-COA-R3-CV
                       ___________________________________


The plaintiff sued the administrator of the estate of his deceased business partner seeking
a declaratory judgment over ownership of reel-to-reel tape recordings. The plaintiff
claimed joint ownership of the tapes with the decedent. The estate administrator moved
to dismiss on res judicata grounds, arguing that a federal court had previously determined
that the decedent was the sole owner of the tapes. After a combined motion hearing and
bench trial, the circuit court initially granted the motion to dismiss. The plaintiff then
moved to alter or amend the judgment, and the court set aside its original ruling and
granted the requested declaratory relief. We agree that res judicata does not apply. So
we affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

W. NEAL MCBRAYER, J., delivered the opinion of the court, in which CHARLES D.
SUSANO, JR., J., and J. STEVEN STAFFORD, P.J., W.S., joined.

Dwayne D. Maddox III, Huntingdon, Tennessee, Administrator of the Estate of Donald
Evans Gilbreth, appellant.

Michael U. King, Huntingdon, Tennessee, for the appellee, David L. Snoddy.
                                              OPINION

                                                   I.

                                                   A.

        In 1984, Donald E. Gilbreth and David L. Snoddy were arrested on federal drug
trafficking charges. United States v. Nixon, 777 F.2d 958, 962-63 (5th Cir. 1985).
Mr. Gilbreth pledged a set of reel-to-reel tapes as security for both defendants’
appearance bonds. The tapes contained early recordings of the late country music singer
George Jones. Mr. Gilbreth represented to the court that, as sole owner of the tapes, he
had the authority to pledge them as collateral. After a hearing to determine their value,
the tapes were accepted by the federal court. United States v. Snoddy, No. CR 83-541,
2017 WL 2984775, at *1 (E.D. La. July 13, 2017).

        The defendants were convicted. Nixon, 777 F.2d at 961-63. And after losing their
appeals, they reported to prison. See United States v. Snoddy, 862 F.2d 1154, 1157 (5th
Cir. 1989). The judge in the criminal action then cancelled the appearance bonds and
ordered the court clerk to return the tapes to Mr. Gilbreth’s attorney.1 See Fed. R. Crim.
P. 46(g) (requiring the court to exonerate the surety and release any bail when a bond
condition has been satisfied or set aside). A receipt, signed by the attorney and the court
clerk, indicated that the tapes were returned on September 11, 1986. Snoddy, 2017 WL
2984775, at *1.

        That might have ended matters, but thirty years later, several reel-to-reel tapes
were discovered in a safety deposit box assigned to the federal court clerk. They
appeared to be the same tapes pledged by Mr. Gilbreth in 1984. A public records search
revealed that Mr. Gilbreth had died in 2005. So the Chief United States District Judge for
the Eastern District of Louisiana appointed an attorney, Gregory Grimsal, to “represent
Mr. Gilbreth as an absentee defendant and either confirm his death, locate him, or
identify his heirs and/or estate representatives.” Id. The court also notified the other
parties involved in the criminal action, namely Mr. Snoddy and the defense attorney, that
the tapes had been discovered. Recognizing the court’s duty to release the collateral, the
court issued an order “that any person claiming ownership of and legal entitlement to the
return of the pledged tapes file a motion and claim setting forth the nature and extent of
their right and interest in the property on or before [April 18, 2017].” Id. at *2.

       Sometime later, Mr. Grimsal reported that Mr. Gilbreth was indeed dead. He was
survived by a widow and four children from previous relationships. From his widow,


      1
          The same attorney represented both Mr. Gilbreth and Mr. Snoddy in the criminal action.
                                                   2
Mr. Grimsal learned that Mr. Gilbreth died without a will and his estate had never been
probated. Id.

       Unable to locate Mr. Gilbreth’s children, Mr. Grimsal published a notice in five
area newspapers. The legal notice instructed any potential heirs to file a motion asserting
their claim to Mr. Gilbreth’s property in the federal district court. All inquiries were
directed to Mr. Grimsal’s office. The sole inquiry was from William Yuille III,
Mr. Gilbreth’s stepson from a prior marriage. Id.

        Ultimately, three individuals filed claims in the federal court: Mr. Gilbreth’s
widow, Mr. Yuille, and Mr. Snoddy. Janis Collett, the widow, claimed to be the
representative of Mr. Gilbreth’s estate, but she did not produce the necessary
documentation to support her claim. Mr. Yuille, the sole surviving heir to his mother’s
estate, asserted that the tapes were marital property that should have been divided during
his mother’s divorce from Mr. Gilbreth. But Mr. Yuille had not sought or obtained a
court order showing he was entitled to possession of the tapes. Id. at *3-4.

       Mr. Snoddy, Mr. Gilbreth’s co-defendant and former business partner, claimed he
and Mr. Gilbreth jointly owned the tapes through their company, World-Wide Records,
Inc. And Mr. Snoddy contended that Mr. Gilbreth’s representation of sole ownership in
1984 was merely an attempt to “avoid complicating the bond proceeding.” Id. at *4.
Although Mr. Snoddy submitted affidavits from various individuals to corroborate his
joint ownership claim, like the other claimants, he failed to produce a judgment of
possession from a court of competent jurisdiction. Id.

       In accordance with federal judiciary policy, the federal court declined to release
the tapes to any of the claimants. As explained by the court, “[a]ll collateral for
appearance bonds is held by the Clerk of Court subject to the administrative procedures
of the United States Courts as contained in the Guide to Judiciary Policy, Volume 13,
Chap. 3, § 320.35.50(c) and (e).”2 Id. at *5. After an appearance bond is cancelled, the
court must release the collateral securing the bond. Fed. R. Crim. P. 46(g). Mr. Gilbreth
had represented to the court under oath that he was the sole owner of the tapes and had
the authority to pledge them as collateral for the bonds. And none of the claimants had
submitted evidence that Mr. Gilbreth had transferred ownership of the tapes before his
death. Snoddy, 2017 WL 2984775, at *5.




        2
          The Administrative Office of the federal courts issues guidelines for the daily operations of the
federal judiciary. Patrick v. U.S. Postal Serv., No. CV-10-0650-PHX-ECV, 2010 WL 4879161, at *4 (D.
Ariz. Nov. 23, 2010). These guidelines are contained in the Guide to Judiciary Policy. Id. Only selected
portions of the Guide are available to the public. Id. at *4 n.3.

                                                    3
       Under these circumstances, the Guide to Judiciary Policy directed the court to
return the collateral to “the individual who has been recognized by a court of competent
jurisdiction over the property to be entitled to possession.” Id. Because none of the
claimants had produced the necessary documentation, the court extended the deadline to
November 14, 2017. Id. at *6. After that, the tapes would be treated as unclaimed
property. Id. The court later extended the deadline to March 14, 2018.

                                                  B.

       Mr. Snoddy initiated formal probate proceedings for Mr. Gilbreth’s estate in the
Circuit Court for Benton County, Tennessee. The court appointed Dwayne D.
Maddox III as administrator.

       Mr. Snoddy then filed this action against the Administrator, seeking a declaration
of joint ownership of the tapes held by the federal court clerk. The complaint alleged that
“the [federal court] declined to decide the issue [of the ownership of the tapes] since no
court of competent jurisdiction has declared Mr. Snoddy as owner of the tapes.”

       The Administrator disagreed with Mr. Snoddy’s characterization of the federal
court’s order. The Administrator contended that the federal court had determined that
Mr. Gilbreth was the sole owner of the tapes. So in a motion to dismiss, he argued that
res judicata barred the claim of joint ownership. In support of his motion, the
Administrator submitted a copy of the federal court’s order.

       The circuit court held a combined hearing on the pending motion3 and the merits
of the declaratory judgment action. At the conclusion of the hearing, the court reluctantly
granted the Administrator’s motion to dismiss. Based on the evidence presented at trial,
the court was convinced that Mr. Snoddy jointly owned the tapes. But the court viewed
the federal court order as an adjudication of Mr. Snoddy’s joint ownership claim. So the
court dismissed the complaint.

                                                  C.

       Mr. Snoddy moved to alter or amend the judgment, arguing that the court had
misconstrued the federal court decision. And he submitted a subsequent order from the
federal court.

      After receiving the necessary documentation from the Administrator, the federal
court ordered the tapes released to the estate representative. The court directed
Mr. Gilbreth’s heirs and creditors and any other interested parties to pursue their claims

       3
          Mr. Yuille also filed a motion to intervene as a party, which the court denied. Mr. Yuille has
not appealed the court’s decision.
                                                   4
in the state court proceeding. At Mr. Snoddy’s request, the federal court reiterated that
Mr. Snoddy’s claim should “be asserted in a court of competent jurisdiction over
Gilbreth’s estate against the ownership claims of Gilbreth’s heirs.”

      The circuit court set aside its original ruling and denied the motion to dismiss.
The court also ruled, based on the proof presented at trial, that Mr. Snoddy and
Mr. Gilbreth jointly owned the tapes.

                                            II.

                                            A.

      The sole issue on appeal is whether the circuit court erred in rejecting the
Administrator’s res judicata defense. Although the defense was raised in a motion to
dismiss, the court’s ruling was based on matters outside of the pleadings. So the motion
was converted to a motion for summary judgment. See Tenn. R. Civ. P. 12.02.

         Summary judgment may be granted only “if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that
there is no genuine issue as to any material fact and that the moving party is entitled to a
judgment as a matter of law.” Tenn. R. Civ. P. 56.04. The moving party has the initial
“burden of persuading the court that no genuine and material factual issues exist and that
it is . . . entitled to a judgment as a matter of law.” Byrd v. Hall, 847 S.W.2d 208, 211
(Tenn. 1993).

       Here, the Administrator’s motion was based on res judicata, an affirmative
defense. See Tenn. R. Civ. P. 8.03. As the party with the burden of proof, the
Administrator had to produce “evidence that, if uncontroverted at trial, would entitle it to
a directed verdict.” TWB Architects, Inc. v. Braxton, LLC, 578 S.W.3d 879, 888 (Tenn.
2019) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 331 (1986) (Brennan, J.,
dissenting)). If the moving party satisfies its burden, the nonmoving party must “by
affidavits or one of the other means provided in Tennessee Rule 56, ‘set forth specific
facts’ at the summary judgment stage ‘showing that there is a genuine issue for trial.’”
Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 265 (Tenn. 2015)
(quoting Tenn. R. Civ. P. 56.06).

       A trial court’s decision on a motion for summary judgment enjoys no presumption
of correctness on appeal. Martin v. Norfolk S. Ry. Co., 271 S.W.3d 76, 84 (Tenn. 2008);
Blair v. W. Town Mall, 130 S.W.3d 761, 763 (Tenn. 2004). We review the summary
judgment decision as a question of law. Rye, 477 S.W.3d at 250; Martin, 271 S.W.3d at
84; Blair, 130 S.W.3d at 763. Thus, we review the record de novo and make a fresh
determination of whether the requirements of Rule 56 of the Tennessee Rules of Civil

                                             5
Procedure have been met. Eadie v. Complete Co., 142 S.W.3d 288, 291 (Tenn. 2004);
Blair, 130 S.W.3d at 763.

                                             B.

        The preclusive effect of a federal court judgment is governed by federal law.
Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 507 (2001); see also Regions
Fin. Corp. v. Marsh USA, Inc., 310 S.W.3d 382, 391 (Tenn. Ct. App. 2009). Res judicata
is a rule of finality. Brown v. Felsen, 442 U.S. 127, 131 (1979). It “encourages reliance
on judicial decisions, bars vexatious litigation, and frees the courts to resolve other
disputes.” Id. In federal law, res judicata encompasses two interrelated concepts, claim
preclusion and issue preclusion. Taylor v. Sturgell, 553 U.S. 880, 892 (2008).

        Claim preclusion, as the name suggests, prevents parties from relitigating the same
claim or cause of action in successive lawsuits. Id. Federal courts apply a four-part test
for claim preclusion. Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559, 571 (5th
Cir. 2005). The parties in both lawsuits must be identical or in privity. Id. The first
judgment must be “rendered by a court of competent jurisdiction.” Id. The prior action
must be “concluded by a final judgment on the merits.” Id. And both lawsuits must
involve the same claim or cause of action. Id. The United States District Court for the
Eastern District of Louisiana is in the Fifth Circuit, which uses the transactional test in
the Restatement (Second) of Judgments for determining whether the two causes of action
are the same. Petro-Hunt, L.L.C. v. United States, 365 F.3d 385, 395 (5th Cir. 2004); see
also RESTATEMENT (SECOND) OF JUDGMENTS § 24 (AM. LAW INST. 1982). Under that
test, the key inquiry is whether the two lawsuits are based on the same nucleus of
operative facts. N.Y. Life Ins. Co. v. Gillispie, 203 F.3d 384, 387 (5th Cir. 2000).

       Issue preclusion, on the other hand, “treat[s] specific issues of fact or law that are
validly and necessarily determined between two parties as final and conclusive.” United
States v. Shanbaum, 10 F.3d 305, 311 (5th Cir. 1994). “When an issue of fact or law is
actually litigated and determined by a valid and final judgment, and the determination is
essential to the judgment,” the resolution of that issue “is conclusive in a subsequent
action between the parties.” RESTATEMENT (SECOND) OF JUDGMENTS § 27 (AM. LAW
INST. 1982). For purposes of issue preclusion, whether the two causes of action are the
same is irrelevant. Taylor, 553 U.S. at 892.

        Our analysis begins with the language of the federal court order. We strive to give
effect to the plain meaning of a court order. Konvalinka v. Chattanooga-Hamilton Cty.
Hosp. Auth., 249 S.W.3d 346, 359 (Tenn. 2008). If the language is clear, the literal
meaning controls. Id. If the order is ambiguous, we will consider “the context in which
it was entered” and construe the order “with reference to the issues it was meant to
decide.” Morgan Keegan & Co. v. Smythe, 401 S.W.3d 595, 608 (Tenn. 2013).

                                             6
        Federal judiciary policy required the return of collateral securing the defendants’
appearance bonds once the bond conditions had been satisfied. The owner of record had
died. The federal court specified that the key to unlocking the safety deposit box was “a
certified copy of a judgment of [a] court of competent jurisdiction over the Estate of
Donald E. Gilbreth establishing that the claimant has the right to the possession of the
tapes.” Absent that, the court would accept proper documentation from a court-appointed
estate representative.4 Even though none of the original claimants had the key, they were
not precluded from returning to the federal court later should they obtain one.

      And while the federal court discussed Mr. Snoddy’s claim of joint ownership at
some length, the court chose not to decide the issue. In the court’s words,

        Snoddy does not dispute that Gilbreth is now deceased. Because Gilbreth’s
        property is part of his estate, Snoddy’s claim of a joint ownership interest in
        the tapes is to be asserted in a court of competent jurisdiction over
        Gilbreth’s estate against the ownership claims of Gilbreth’s heirs.

       True to its word, the federal court later ordered the tapes released to the
Administrator as representative of the estate of Mr. Gilbreth. And the court reiterated
that Mr. Snoddy, along with any other heirs, creditors, and interested parties, could assert
any claims to the tapes in “the state court having jurisdiction over the estate.”

       We conclude that res judicata is inapplicable here. Whether we view the
Administrator’s argument as one of claim preclusion or issue preclusion, we reach the
same result. The two causes of action are not the same. The first action was a criminal
prosecution on drug trafficking charges. The second was a declaratory judgment action
to determine ownership of reel-to-reel tapes. These two claims do not arise out of the
same nucleus of operative facts. And the federal court never determined ownership of
the tapes. The court left that determination to another court.

                                                   III.

       We affirm the trial court’s denial of the Administrator’s motion. Res judicata did
not preclude the trial court from declaring the ownership of the tapes held by the federal
court clerk.


                                                          _________________________________
                                                          W. NEAL MCBRAYER, JUDGE

        4
         The court noted: “If a protracted legal dispute ensues over entitlement to possession, the probate
court may appoint an estate representative to take possession of the tapes and to preserve them until a
judgment of possession and ownership is rendered.” Snoddy, 2017 WL 2984775, at *5 n.6.
                                                    7